                                                                             Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

LEMMIE STRAUGHTER,

      Petitioner,

v.                                                  Case No. 3:17cv457-LC-CJK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________________/

                                      ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated January 15, 2019. (Doc. 41). The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). Despite three

extensions of time to file, no objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is ORDERED:

      1. The Magistrate Judge’s Report and Recommendation (doc. 41) is adopted

and incorporated by reference in this order.
                                                                            Page 2 of 2


        2. Respondent’s motion to dismiss (doc. 22) is GRANTED.

        3. The petition for writ of habeas corpus (doc. 1), challenging petitioner’s

judgment of conviction and sentence in State of Florida v. Lemmie Tyler Straughter,

IV, Okaloosa County Circuit Court Case No. 2012-CF-825, is DISMISSED WITH

PREJUDICE.

        4. The clerk is directed to close the file.

        5. A certificate of appealability is DENIED.

        ORDERED on this 18th day of April, 2019.


                               s/L.A. Collier
                            LACEY A. COLLIER
                            SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:17cv457-LC-CJK
